Citation Nr: 1103950	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1940 to October 
1945.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO). 

This case was previously before the Board in February 2010.  The 
Board remanded the Veteran's claim in order that he may be 
scheduled for and undergo a VA examination and to allow VA to 
attempt to obtain information from the Veteran's private 
physician.  As discussed below, the Veteran was scheduled for two 
VA examinations, but failed to report to either.  VA also 
notified the Veteran of the need to obtain records from his 
private physician.  Given these facts, the Board finds there was 
substantial compliance with its February 2010 remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance).  The case may proceed without prejudice to the 
Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that the veteran is unemployable due 
to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a 
rating may be assigned where the schedular rating is less than 
total, and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of 
nonservice-connected or previous unemployability status will be 
disregarded where the percentages referred to in this paragraph 
for the service-connected disability or disabilities are met and 
in the judgment of the rating agency, such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment - defined as when a Veteran's earned annual income 
does not exceed the poverty threshold for one person - shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16.

In this case, the Veteran contends that he is unemployable as a 
result of his service-connected hearing disabilities.  As the 
probative evidence of record does not support this assessment, 
however, the Board concludes for the reasons that follow that a 
TDIU is not warranted.

First, the Board recognizes that the Veteran meets the schedular 
criteria for a TDIU.  The Veteran is currently service connected 
for two disabilities: bilateral hearing loss, rated as 50 percent 
disabling; and tinnitus, rated as 10 percent disabling.  On its 
face, this rating appears not to satisfy the above listed 
schedular criteria to qualify for a TDIU.  The regulation further 
provides, however, that disabilities resulting from a common 
etiology are to be considered one disability.  38 C.F.R. 
§ 4.16(a)(2).  As both the Veteran's bilateral hearing loss and 
tinnitus resulted from his exposure to artillery during his 
service in World War II, they have a common etiology.  The 60 
percent rating is thus considered one disability, and therefore 
satisfies the schedular criteria for consideration of TDIU.

The Board also acknowledges that the Veteran is not currently 
employed.  In his October 2006 claim, the Veteran stated that he 
was employed in sales and that he last worked in 1988.  

The Veteran's claim fails, however, because there is no competent 
evidence that he is rendered unemployable due to his service-
connected hearing disabilities.  

In support of his claim, the Veteran submitted two letters from 
his private primary care physician, Robert W. Beard, MD.  In an 
October 2006 letter, Dr. Beard wrote that the Veteran's bilateral 
hearing loss is "seriously disabling his everyday living 
conditions."  After the Veteran's claim for a TDIU was denied in 
January 2007, Dr. Beard wrote a second letter and stated that the 
Veteran "is unemployable because of his markedly reduced hearing 
and other hearing problems.  These hearing problems stop him from 
working."  

To be considered probative evidence, a conclusion from a doctor 
or other medical professional must be enhanced by sufficient 
commentary so as to allow for weighing of that conclusion.  Stefl 
v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere 
conclusion by a medical doctor is insufficient to allow the Board 
to make an informed decision as to what weight to assign to the 
doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) ("The Board must be able to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach the 
conclusion submitted in the medical opinion."); Miller v. West, 
11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.").  "Neither a VA medical 
examination report nor a private medical opinion is entitled to 
any weight in a service-connection or rating context if it 
contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. 
App. at 304.

Dr. Beard's two letters are too short to serve as the requisite 
evidence that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  Dr. Beard's short letters are conclusory, 
unenhanced by any commentary or supporting rationale, and do not 
discuss the nature of his hearing problems and their impact on 
his employability.  They thus carry no probative weight in the 
Board's determination.  

In an effort to obtain more information regarding the Veteran's 
employability and Dr. Beard's conclusions, the Board remanded the 
Veteran's claim both to obtain records from Dr. Beard and to have 
the Veteran undergo a VA examination.  The Veteran did not, 
however, respond to a February 2010 letter from the Appeals 
Management Center (AMC) asking him to provide records of Dr. 
Beard's treatment of him or to provide a release to allow VA to 
obtain those records.  

With respect to undergoing a VA examination, the Veteran was 
scheduled for two VA examinations, one in May 2010 and one in 
June 2010.  The Veteran failed to report for either of these 
scheduled examinations.  Accordingly, his claim must be evaluated 
on the basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2010).

There is no other medical evidence in the Veteran's claims file 
to support his contention that his bilateral hearing loss and 
tinnitus render him unable to secure or follow a substantially 
gainful occupation.  Records of the Veteran's post-service VA 
treatment and his previous VA audio examinations have been 
obtained and associated with the claims folder.  While these 
records detail that the Veteran currently suffers from bilateral 
hearing loss and tinnitus, they make no findings as to the 
effects that these conditions have on his employment. 

The Veteran also submitted letters from his daughter and a 
friend.  Both of these letters attest to the fact that the 
Veteran suffers from hearing loss and that he struggles to 
communicate.  These letters do not, however, state that the 
Veteran is unemployable as a result of his service-connected 
hearing disabilities.  

As there is no probative evidence showing that the Veteran's 
service-connected disabilities preclude his employment, the Board 
concludes that the criteria for a TDIU have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2006 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate his claim for a TDIU and of his and VA's respective 
duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, VA treatment records, and private medical 
treatment records.  

The Veteran was scheduled for, but did not attend, a VA 
examination to determine the current severity of his service-
connected hearing loss and tinnitus and the effects that these 
disabilities have on his employment.  In a February 2010 letter, 
the AMC informed the Veteran that the Board required additional 
records from Dr. Beard.  The Veteran did not supply the requested 
treatment records, nor did he provide VA with a release to obtain 
those records.  

The Board notes that the VA's duty to assist is not a one-way 
street, and a Veteran cannot wait for assistance when he has 
information essential to the adjudication of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Though the Board 
recognizes the advanced age of the Veteran and the fact that he 
is suffering from many conditions other than his service-
connected disabilities, he still must provide information and 
participate in the prosecution of his claim.  See Fagan v. 
Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (citations 
omitted) ("It is the veteran's 'general evidentiary burden' to 
establish all elements of his claim.").  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

A total disability rating based on individual unemployability due 
to service-connected disabilities is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


